                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
 PLAYERS’    CONCUSSION    INJURY MDL No. 2323
 LITIGATION

 Kevin Turner and Shawn Wooden, on behalf
 of themselves and others similarly situated,
                              Plaintiffs,
              v.
 National Football League and NFL
 Properties, LLC, successor-in-interest to NFL
 Properties, Inc.,
                              Defendants.

 THIS DOCUMENT RELATES TO:

 Locks Law Firm v. Owens
 Attorney’s Lien Dispute
 (Doc. No. 8399)


                                             ORDER

       AND NOW, this 18th day of January, 2019, and for the reasons set out in the

accompanying Memorandum Opinion, the Claims Administrator is ORDERED to disburse the

withheld funds in accordance with this decision, the provisions of the Settlement Agreement, and

all Court Orders regarding implementation.



                                                   BY THE COURT:



                                                   /s/ David R. Strawbridge, USMJ
                                                   DAVID R. STRAWBRIDGE
                                                   UNITED STATES MAGISTRATE JUDGE
